   Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 1 of 17
                                                                 United States District Court
                                                                   Southern District of Texas

                                                                      ENTERED
                  IN THE UNITED STATES DISTRICT COURT              February 14, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                   David J. Bradley, Clerk
                            HOUSTON DIVISION


JAVIER AND CLAUDIA LEGASPI,

                  Plaintiffsr

                                             CIV IL ACTION NO . H-18-3957

ALLSTATE INSURANCE CO .,

                  Defendant .


                     MEMORANDUM OPIN ION AND ORDER


     Plaintiffs, Javier and Claudia Legaspi (uplaintiffsff), filed
this action        October        2018, against defendants, Allstate

Insurance Company (nDefendant''), asserting            claim for breach of
contract arising from Defendant's alleged failure              pay a claim

made against a flood insurance policy. Pending before the court is

Motion for Summary Judgment on Behalf of A llstate Insurance Company

('ADefendant's MSJ'') (Docket Entry No.             and Defendant's Motion
to Strike Plaintiff's Untimely Response (Docket Entry No. 24).
the reasons stated below Defendant's M SJ will be granted, and

Defendant's Motion to Strike Plaintiffs' Untimely Response will be

declared moot .



                         1 . Standard of Review
                                         -




     Summary judgment is authorized if the movant establishes that
there is no genuine dispute about any material fact and the 1aw

entitles      to judgment.      Fed.                        Disputes about
   Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 2 of 17



material facts are ''genuine''               the evidence      such that a

reasonable         could return         verdict for the nonmoving party .

Anderson v. Libertv Lobbv, Inc.,                     2505, 2511 (1986).

nparty moving for summary judgment must Ademonstrate the absence of
a genuine issue of m aterial factr' but need not neqate the elements

of the nonmovant 's case .''      Little v . LiGuid Air Corp ., 37 F .3d

1069, 1075 (5th Cir. 1994) (en banc) (per curiam ) (quoting Celotex
Corp . v . Catrett,        S.      2548, 2553 (1986)). ''If the moving
party fails to meet this initial burdenr the motion must be denied,

regardless       the nonmovant 's response .''      Id .       howeverz

moving party meets this burden, Rule             requires the nonmovant

go beyond the pleadings and show by adm issible evidence that

specific facts exist over which there is a genuine issue for trial .

Id. nlTqhe court must draw al1 reasonable inferences in favor of
the nonm oving party, and it may not make credibility determinations

or weigh the evidence .''       Reeves v . Sanderson Plumbina Products,

Inc.,              2097, 2110 (2000). Factual controversies are
be resolved in favor of the nonmovant, nbut only when there is an

actual controversy, that is, when 50th parties have submitted

evidence     contradictory facts.'' Littler 37 F .3d at 1075 .



                       Factual and Procedurai Backqzound

     Defendant    is        Write-Your-own       (nWYO'')   Program   carrier
participating         the United States Governm ent's National Flood


                                    -
                                        2-
   Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 3 of 17



Insurance Program (MNFIP'') pursuant to the National Flood Insurance
         1968, as amended IMNFIA''I,              U .S.C.     4001, et seg. As
participant         the NFIP, Defendant issues and services Standard

Flood Insurance Policies (MSFIP'') and handles all aspects of flood
insurance claim s filed against SFIPS that                  issues .l Jason Raske

is the Flood Field Manager            the Defendant's flood business, and

is authorized as the corporate representative of the Defendant, and

the custodian         record for the claim s             issue in this action .z

       Plaintiffs held         Dwelling Form         Standard Flood Insurance

Policy     (''SFIP'') bearing Policy No. 1807607369 issued by the
Defendant for the property located at 11923 Pompton Drive, Houston,

Texas 77089, that was in full force and effect in August of 2017

when    Hurricane     Harvey   hit    the       Houston     Metropolitan    Area .

Plaintiffs' SFIP had building                   limits        $131,000.00    and
deductible        $2,000.00,                not provide contents coveragex




       lAffidavit of Jason Raske (nRaske Affidavit''lr Exhibit A to
Defendant's Memorandum in Support of Motion for Summary Judgment on
Behalf of Allstate Insurance Company (MDefendant's Memorandum of
Support for MSJ''), Docket Entry No. 15-2, p. 1 % 1. Page numbers
for docket entries in the record refer to the pagination inserted
at the top of the page by the court's electronic filing system .
       2Id .

       3Id . at   3   %   8.    See    also       Declaration     Page     for   SFIP
No. 1807607369 issued by Defendant, Exhibit D to Defendant's
Memorandum of Support for MSJ, Docket Entry No . 15-2, p . 53.
                                       -
                                           3-
   Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 4 of 17



Plaintiffs' Dwelling Form SFIP is itself           codified federàl lawr

found in its entirety at 44 C.F.R. Part            Appendix A (1).4
     On August 28, 2017, Plaintiffs reported            claim under their

SFIP for damages to the property as a result of                 flood that

occurred on August 26, 2017 . Defendant acknowledged the claim and

assigned the loss to an independent adjuster pursuant to Article
VII(J)       the SFIP.5            independent adjuster completed
estimate of what he deemed to be dam ages that were caused by the

August       2017, flood, covered and payable under                 SFIP .6

Defendant reviewed and verified the adjustment and recommendations
of the independent adjuster for Plaintiffs' flood claim, and
determ ined that the covered and payable amount of the claim for the

building pursuant to the SFIP was $64,518.707 the independent

adjuster issued Proof         Loss documents         Plaintiffs            that

amount, which Plaintiff Javier Legaspi signed                 November
              5

2017 .7   On November       and       2017, Defendant sent letters




      4Id. at 2 % 3 .     See also Dwelling Form , Exhibit C to
Defendant's Mem orandum of Support for MSJ, Docket Entry No. 15-2,
pp . 21-49 .

     5Id . at 3 % 9. See also Exhibit E to Defendant's Memorandum
of Support for M SJ, Docket Entry No. 15-2, pp . 54-56.
     6Id . % 10. See also Exhibit F to Defendant's Memorandum of
Support for MSJ, Docket Entry No . 15-2, pp . 57-116.

      Rld . at 3-4 % 11. See also Proof of Loss, Exhibit G to
Defendant's Memorandum of Support for MSJ, Docket Entry No . 15-2,
pp . 87-88.
   Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 5 of 17



Plaintiffs conveying payment for the damages to their building that

were covered and payable .8

     Plaintiffs filed this action for breach of contract against

Defendant on October 21, 2018, alleging breach of their SFIP .9



                             111 . Analvsis

     Defendant argues that         is entitled to summary judgment on
Plaintiffs' breach of contract claims because Plaintiffs failed to

submit a proper Proof of Loss supported by sufficient docum entation

   the loss       compliance with Article VII(J) of their SFIP and
that as       result   Plaintiffs failed to satisfy the conditions

precedent to filing this action as stated in Article VII (R)               the
SFIPX O Plaintiff responds that the defendant is not entitled to

summary ludgment because they Mtimely submitted proofs of loss to
Allstate tbat met the requirements of Article VII (J) of the SFIP .''11




     'Id . at 4 % 12 . See also Exhibit H to Defendant's Memorandum
of Support for MSJ, Docket Entry No . 15-2, pp . 89-90.

     gplaintiffs' Original Complaint, Docket Entry No .

      loDefendant's Memorandum of Support for MSJ, Docket Entry
No . 15-1, p . 7 . See also Defendant's Reply Memorandum in Support
of Motion for Summary Judgment and Motion to Strike Plaintiff's
Untimely Response (nDefendant's Reply''), Docket Entry No. 24,
pp . 11-14.

     llplaintiffs' Amended Response to Defendant A llstate Insurance
Company's Motion for Summary Judgment (nplaintiffs' Amended
Responsev), Docket Entry No. 17, p. 4 % 12.
                                    -
                                        5-
     Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 6 of 17



A.     Applicable Law : The National Flood Insurance Act

       The United States Governm ent's NFIP was established by the

NFIA , 42 U .S .C . 55 4001-4129, to provide flood insurance with

reasonable term s and conditions to those in flood-prone areas .

NFIP is adm inistered          the Federal Emergency Managem ent Agency

(VFEMA'')     42 U.S.C. 5 4101. See Wriqht v . Allstate Insurance Co.r
415 F.3d 384, 386 (5th Cir. 2005).               FEMA sets the terms and
conditions of           federal flood insurance policies, and these

policies must be issued in the form of a Standard Flood Insurance

Policy 0'SFIP'').      44 C .F.R. 5 61.4 (b).     See   Wricht, 415 F.3d at
386 (citing Gowland v. Aetna,            F.3d 951,        (5th Cir. 1998)).
A SFIP can be issued by             WYO insurance provider directly to

consumers, but n Eplayments on SFIP claims come ultimately from the
federal treasury .'' Wricht , 415 F .3d at 386. Because flood claims

are paid by the federal treasury , the provisions of an SFIP must be

strictly construed and enforced .          See Wright, 415 F.3d at 387;

Gowland, 143 F .3d              nWhere federal funds are imp licated,

person seeking those funds is obligated to familiarize him self with

the legal requirem ents for receipt of such funds .''            Wriaht, 415

F.3d at 388 (citing Heckler v. Communitv Health Services of
Crawford Countv, Inc.,                    2218, 2225 (1984)).
       Disputes arising out of NFIP policies are governed by federal

common law . Spence v . Omaha Indemnitv Insurance Co ., 996 F.2d 793,

796 (5th Cir. 1993). Because NFIP claims are paid through treasury
     Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 7 of 17



funds, the Fifth Circuit has long recognized that                  term s and

conditions of SFIPS must be ''strictly construed and enforced .''

Ferraro,         F.3d at 532 (quoting Gowland, 143 F.3d             954).
order to recover under an SFIP, FEMA regulations require strict

compliance with the SFIP itself. Marseilles Homeowners Condominium

Association Inc . v . Fidelitv National Insurance Co ., 542 F .3d 1053,

1057 (5th Cir. 2008).         See also Monistere v . State Farm Fire &
Casualty Insurance Co.,                    390,                    2009)
policy of 'insurance issued pursuant to a general program must be

strictly construed and enforced.          .'''). This requirement is also
incorporated into the language of the SFIP. Article VII(R) of the
SFIP states that a claim ant nmay not sue          ) to recover money under
this policy unless        Ethe claimant has) complied with                   the
requirements of the policy.''         44 C.F.R. pt. 61, app. A (1),
VII(R).     Therefore,        order               suit under the SFIP,

claim ant must nshow 'prior compliance with all policy requirements .''

karseilles,                   1055. Strictly construing             provision

of the SFIP, Plaintiffs must comply with al1 of the policy's

requirements        order to recover        this action .


B.     Compliance with SFIP Requirements

       Citing Ferraro v . Libertv Mutual Insurance Co ., 796 F .3d 529

(5th Cir. 2015), Defendant argues that Plaintiffs cannot recover
      additional payments under the SFIP and that their claims for

breach of contract must be dismissed with prejudice because
   Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 8 of 17



     Plaintiffs failed to submit a proof of loss with
     sufficient documentation supporting their claim for
     additional funds within 60 days of the flood loss as
     required by SFIP Article VII (J)(3), (4), and (5), within
     any extended deadline or prior to filing suit .l2

Defendant argues that

     Plaintiffs' failure to comply with all of the provisions
     of their SFIP prior to the 60 day deadline, any extended
     deadline and prior to filing suit violated SFIP Article
     VII (R).      As such, Plaintiffs failed to satisfy al1
     conditions precedent prior to filing the instant lawsuit
     as required by Article VII (R) of the SFIP, which is a
     complete bar to their recovery as a matter of federal
     iZW .13

     Under   the    SFIP issued    through   Defendant, Plaintiffs         are

required to ''gglive prompt written notice'' of flood damage and

''Epjrepare an inventory of damaged property showing the quantity,
descriptions actual cash value, and amount of loss.'' 44 C .F .R . pt .

    app . A (1),      VII(J). Plaintiffs are instructed to 'Alaqttach
all bills, receipts, and related documents'' to the inventory . Id .

Additionally , Plaintiffs must file a timely, sworn np roof of lossz''

which must include n Esqpecifications of damaged buildings and
detailed repair estim ates.'' Id . Plaintiffs are instructed to use

their nown judgment concerning the amount of loss and justify that
amount .'' Id . The requirement to file a proof of loss is found in

Article VII(J)(4) of the SFIP, which states:


      lzDefendant's Memorandum           Support       M SJ, Docket Entry
No . 15-1, p . 8 .
     l3Id . at 9. See also id. at 15 ('Aplaintiffs failed to comply
with all of the provisions of their SFIP p rior to filing this
lawsuit. See SFIP Arts. VII (J) & (R) at Appx . pp . 40 & 42-43./').
                                    -
                                        8-
Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 9 of 17




  In case of a flood loss to insured property r you must :

              Give prompt written notice to us;



              Within 60 days after the lossr send us a proof
              of loss, which is your statement of the amount
              you are claiming under the policy signed and
              sworn to by you, and which furnishes us with
              the following inform ation :

                    The date and time of loss;

              b.   A brief explanation         of   how   the   loss
                   happened;

                    Your interest (for example, Mowner'') and
                    the interest , if any , of others in the
                    damaged property ;

              d.    Details of any other insurance that may
                    cover the loss;

                    Changes in title or occupancy of the
                    covered property during the term of the
                    policy ;

                    Specifications of dam aged buildings and
                    detailed repair estimates;

              ;.    Names of mortgagees or anyone else having
                    a lien, charge, or claim against the
                    insured property ;

                   Details about who occupied any insured
                   building at the tim e of loss and for what
                   purpose; and




                                 -
                                     9-
   Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 10 of 17



                  In completing the proof of loss, you must use
                  your own judgment concerning the amount of
                  loss and justify that amountxl


             Plaintiffs Failed to File a Timelv Proof of Loss for the
             Amounts Being Souaht in this Action

      Asserting that ''Etqhe only proof of loss in the record is the

proof of loss prepared by the Independent Adjuster and executed by
Plaintiff Javier Legaspi          November 22, 2017,) for the original
claim paymentr'fls and that ''Plaintiff Javier Legaspi admits that he

has never signed an additional proof                loss form ,vl6 Defendant

argues that

      Plaintiffs did not support their current claim for
      additional benefits under the SFIP by timely submitting
      a proper Proof of Loss supported with documentation or
      specifications of damaged buildings and detailed repair
      estimates within the sixty              (60) day Proof of Loss
      deadline or at any time prior to filing suit to prove
      compliance with the provisions of their SFIP and that
      they are entitled to the additional flood benefits they
      now seek in this lawsuit x7
Defendant supports this argument w ith the Affidavit of Jason Raske,

the   Flood    Field   Manager   for A llstate's      flood   business, the



     l4Exhibit C to Defendant's Memorandum of Support for MSJ,
Docket Entry No . 15-2,  40.
     lsDefendant 's Memorandum of Support , Docket Entry No . 15-1r
p. 16 (citing Exhibit G, Proof of Loss, Docket Entry No. 15-2,
pp . 87-88).
     l6Id . (citing Exhibit J to Defendant's Memorandum of Support
for MSJ, Oral Deposition of Javier Palacios Legaspi (nLegaspi
Deposition/'), p. 51:13-15, Docket Entry No. 15-2, p. 95).
      l7Id

                                    -
                                        10-
     Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 11 of 17




authorized corporate representative of Allstate, and the custodian

     record         Plaintiffs' claim file for the claim s at issue in

this action .       In pertinent part Raske states :

       Plaintiffs have never submitted a supplemental proof of
       loss to support their claim for additional payment for
       flood damage to their property for the August 25, 2017
       flood loss.     Further, any supporting documentation
       provided by Plaintiffs were submitted after suit was
       filed .18

        Plaintiffs reply that they

       submitted directly to A llstate a new proof of loss on or
       about July 30, 2018, along with a construction
       professional's full estimate for the necessary repairs
       and rep lacem ent of Plaintiffs flood damaged property .
       Allstate denied Plaintiffs' proof of loss and failed to
       provide property payment under the policy. This denial
       has been documented in documents provided by Allstatex g

In    support      of    their   argument   Plaintiffs   have   submitted     the

following summary judgment evidence:
       Exhibit               Proof of Loss documentation produced by
                             A llstate

       Exhibit               Relevant Internal Claim History produced
                             by Allstate

       Exhibit               Additional Proof of Loss Documentation
                             Provided to Allstatex o




     l8Raske Affidavit r Exhibit A to Defendant's Memorandum of
Support for MSJ, Docket Entry No . 15-2 , p . 4 % 14.

       lgplaintiffs' Amended Response, Docket Entry              17, p .

       20ld . at        % 11 .
  Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 12 of 17




Plaintiffs assert that they ''provided Allstate with documentation

and support showing      an   additional proof of loss was sent to

claims@claim s.allstate.com on July 30, 2019.''21

     A sserting that Plaintiffs' response                 full of conclusory

statements, Defendant replies that                 is entitled to       summary

judgment because undisputed evidence establishes that Plaintiffs
claim for additional benefits is not supported by a timely-filed

Proof      Loss and that the evidence Plaintiffs have attached

their response    is          capable        raising a genuine issue of

material   fact   for trial.22         Defendant   also    subm its     second

A ffidavit from Jason Raske stating in pertinent part :

     Prior to receipt of Plaintiffs' Amended Responses on
     February 7, 2020, Allstate has never received nor seen
     the purported proof of loss contained in Plaintiffs'
     Exhibit 3 attached to Plaintiffs' Amended Response.
     A llstate did not receive any documents set forth in
     Exhibit 3 before suit was fi1ed .23

Raske also states :

     The claims@claim s .allstate .com email is Allstate 's email
     distribution box where policyholders can send in any
     correspondence as long as they provide their claim number
     in the subject line.          When using the correct claim
     number r the information feeds into A llstate's system of
     record, NextGen . When an email is receivedr a record is
     created , tasks are generated and those tasks are
     monitored by Allstate's claim s team and addressed
     accordingly based on the information submitted . An email
     sent without a claim number in the subject line is

     2lld . at 4 % 14.
     H Defendant 's Rèply, Docket Entry No .              pp . 8-13 .
     z3A ffidavit of Jason Raske , Docket Entry No . 24-1, p . 2 % 5.
                                   -
                                       12-
  Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 13 of 17



     automatically returned to the sender by the em ail system
     with a notification as undelivered .

          In the first email contained in Plaintiffs' Exhibit
     3, the claim number was not placed in the subject line.
     Therefore, the email did not get completed .

           In the second email contained in Plaintiffs' Exhibit
     3, the desired em ail address contained a typographical
     error    of   nclsim s@claims .alls-tate .com'' instead of
     claimseclaims.allstate .com        (emphasis added).       Since
     'Aclaims'' was misspelled incorrectly , the email did not
       et completed .z4

     Plaintiffs cite no summary judgment evidence capable
refuting Defendant 's assertion that Plaintiffs did not file a Proof

of Loss         the amount be sought in this action prior to date on

which Plaintiffs filed their Amended Response to Defendant 's MSJ .

A lthough Exhibit          Plaintiffs' response to Defendant's MSJ

purports to be MAdditional Proof of Loss Documentation Provided to

Allstate,vzs and Plaintiffs assert that they nprovided Allstate with

docum entation and support show ing an additional proof of loss was

sent to claimseclaim s .allstate .com on July 30, 2019,'/26 Plaintiffs

have failed        submit any summary judgment evidence capable
refuting Raske's affidavit statement that Plaintiffs did not file

   additional Proof          Loss before they filed this action .

Instead r plaintiffs have submitted only the Proof of Loss that

Plaintiff Javier Legaspi signed on November 22, 2017, and the


     24Id . %% 6-8.

     zsplaintiff's Response, Docket Entry No .                 %
     26ld. at     % 14.
                                   -
                                       13-
   Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 14 of 17



claim s history for the amount that Allstate paid the Plaintiffs

November of 2017 .27 Moreover, Plaintiff Javier Legaspi testified

at his deposition that he signed a Proof of Loss claim on November

22, 2017, in support of the claim that Allstate paid the Plaintiffs

   November         2017, and that he never signed another Proof

Loss .    Referring     the Proof of Loss that he signed on November

22 , 2017: Plaintiff Javier Legaspi testified :

            Okay . And it's dated November 22nd, 2017 .           that
            your handwriting?

     A.     Yes.

     Q.     Okay .  Do you have any reason to dispute that
            that's when you made your signature?

     A.     No .

            Okay .  So if you add together the net amount
            claimed      which is 60,346.98      with the
            supplemental claim on the next page, it should
            total $64,518.70?
            Does that sound like the am ount of money that you
            received from A llstate?




     Q.     Okay.     Did you agree with the number from the
            adjuster's report and from the estimate which are
            on this Proof of Loss?

            At that time : yeah , becau se I'm not an expert .




     27Id. at 3 % 11 (citing Exhibit 1 - Proof of Loss documentation
p roduced by A llstatez and Exhibit 2           Relevant Internal Claim
History produced by Allstate, Docket Entry Nos. 17-1 and 17-2).
                                    -
                                        14-
  Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 15 of 17




     Q.      Did you ever reach out to the independent adjuster
             or the insurance company to let you know that you -
             - -
                 let them know that you weren rt satisfied with
             the amount that you received?

     A.      No .

     Q.      After you filled out this Proof of Loss form , did
             you ever fill out a subsequent form like this one?
             x 0 . 28

     The issue before the court is whether Plaintiffs' failure to

submit a signed and sworn Proof of Loss for the damages being

sought in this action before they filed this action prevent them

from recovering an amount in addition to the amount they received

in November             2017.     The Fifth Circuit addressed this issue

Ferraro, stating that nEwlhether an insured must submit an
additional proof                loss       recover an additional amount

preexisting claim           is         question of first     impression   in this

circuit.''              F .3d                  (5th Cir. 2015).   In Ferraro, the
insured parties signed a proof of loss and handwrote on their form

that they would send a supplement at a later date .                  796 F .3d at

530. They then hired a public adjuster who issued a report valuing
their loss at over three tim es the amount included in their initial

proof     loss.                 They subm itted the report to their insurance

carrier, but they failed to subm it a second signed and sworn proof

of loss . Id . The court determined that the insureds were required


     z'Legaspi Deposition, pp . 50:6-51:15, Exhibit J to Defendant's
Memorandum of Support for MSJ, Docket Entry No . 15-2, pp . 94-95 .
                                           -
                                               15-
   Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 16 of 17



   submit an additional proof                loss      recover an additional

amount on a preexisting claim under a SFIP . Id . at 532 . The court

concluded that ''Eaqn insured's failure to strictly comply with the
SFIP'S provisions        including the proof-of-loss requirement

relieves the federal insurer's obligation to pay the non-compliant

claim .'' Id . Therefore, because the insured's additional claim was

neither signed nor sworn-to,           could not serve as a proof of loss

under the plain terms of the SFIP.            Id .

     The Fifth Circuit stated in a similar case that Mit is clear

that giving notice of loss and providing                sworn proof     loss

statement are separate and distinct requirements of the policy .''

Gowlandr 143 F .3d at 954.     The court stated :

     As the provisions of an insurance policy issued pursuant
     to a federal program must be strictly construed and
     enforced, we hold that an insured 's failure to provide a
     complete, sworn proof of loss statement, as required by
     the flood insurance policy, relieves the federal
     insurer's obligation to pay what otherwise m ight be a
     valid claim .



     Because Plaintiffs have failed                  demonstrate that before

filing this action they submitted a signed and sworn Proof of Loss

for the damages being sought in this action , no genuine dispute of

material fact exists as to whether Plaintiffs can recover in this

action . Accordingly, Defendant/s MSJ will be granted .




                                   -
                                       16-
   Case 4:18-cv-03957 Document 26 Filed on 02/14/20 in TXSD Page 17 of 17



                             IV . Conclusion

     For the reasons stated in 5 111, above , the court concludes

that no genuine dispute of material fact exists                  to whether

Plaintiffs can recover in this action.             Accordingly, the Mbtion

    Summary Judgment          Behalf of A llstate Insurance Company,

Docket Entry                  GRANTED .        light       this Memorandum

Opinion   and   Order,   Defendant 's     Motion   to   Strike   Plaintiffs'

Untimely Response (Docket Entry No. 24) is MOOT.

     SIGNED at Houston, Texas, on this 14th day of February, 2020 .


                                                   e



                                        A          SIM LAKE
                                   SEN IOR UN ITED STATES DISTRICT JUDGE




                                   -
                                       17-
